Case 3:19-cv-01469-MMH-PDB Document 21 Filed 12/07/20 Page 1 of 7 PageID 98




                             United States District Court
                              Middle District of Florida
                               Jacksonville Division

DONIELLE SALLAS,

             Plaintiff,

v.                                                       NO. 3:19-cv-1469-J-34PDB

GLOBAL MANAGEMENT ACQUISITION FIRM, INC.,

             Defendant.



                                       Order

      Before the Court is plaintiff Donielle Sallas’s motion for default judgment
against defendant Global Management Acquisition Firm, Inc. Doc. 19.

I.    Background

      Sallas contends Global violated the Federal Debt Collection Practices Act
(“FDCPA”), 15 U.S.C. §§ 1692–1692p, and the Florida Consumer Collection Practices
Act (“FCCPA”), Fla. Stat. §§ 559.55–559.785. Doc. 1.

      Sallas failed to file a return of service, and Global failed to respond to the
complaint. The Court directed her to show cause why the action should not be
dismissed for failure to prosecute. Doc. 7. She filed an unexecuted return of service
and an affidavit from her lawyer explaining an alternate method of service. Docs. 8,
9. The Court discharged the order to show cause. Doc. 10.

      Sallas moved for entry of a clerk’s default. Docs. 11, 11-1. The clerk entered
default the next day. Doc. 12. The Court again directed Sallas to show cause why the
action should not be dismissed for failure to prosecute. Doc. 17. She filed the current
motion. Docs. 18, 19. The Court discharged the order to show cause. Doc. 20.
Case 3:19-cv-01469-MMH-PDB Document 21 Filed 12/07/20 Page 2 of 7 PageID 99




II.   Standards

A.    Pleading Standard

      A complaint must provide “a short and plain statement of the claim showing
that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The standard requires
not detailed factual allegations but “more than an unadorned, the-defendant-
unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2008).
Labels, conclusions, formulaic recitations of the elements, and “naked” assertions are
insufficient. Id. To survive a motion to dismiss, a complaint must contain factual
matter, accepted as true, to “state a claim to relief that is plausible on its face.” Id.
(quoted authority omitted).

      Plausibility differs from probability but “asks for more than a sheer possibility
that a defendant has acted unlawfully.” Id. If the pleaded facts are “merely consistent
with” liability, the complaint “stops short of the line between possibility and
plausibility of entitlement to relief.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
557 (2007) (internal quotation marks omitted).

      When applying the plausibility standard, a court should undertake a “two-
pronged approach.” Iqbal, 556 U.S. at 679. First, the court should identify and
disregard legal conclusions not entitled to the assumption of truth. Id. Second, the
court should identify and assume the truth of well-pleaded factual allegations and
“determine whether they plausibly give rise to an entitlement to relief.” Id. A claim
is plausible if “the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Id. at
678. “Determining whether a complaint states a plausible claim for relief will … be a
context-specific task that requires the reviewing court to draw on its judicial
experience and common sense.” Id.




                                           2
Case 3:19-cv-01469-MMH-PDB Document 21 Filed 12/07/20 Page 3 of 7 PageID 100




B.     Default Standard

       “When a party against whom a judgment for affirmative relief is sought has
failed to plead or otherwise defend, … the clerk must enter the party’s default.” Fed.
R. Civ. P. 55(a). After entry of default, a party may apply to the court for default
judgment. Fed. R. Civ. P. 55(b)(2). Before entering default judgment, a court must
ensure the well-pleaded factual allegations state a claim on which relief may be
granted. Nishimatsu Constr. Co. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir.
1975). “The defendant is not held to admit facts that are not well-pleaded or to admit
conclusions of law.” Id.

III.   Law & Analysis

       Under the FDCPA and FCCPA, a debt is “any obligation or alleged obligation
of a consumer to pay money arising out of a transaction in which the money, property,
insurance, or services which are the subject of the transaction are primarily for
personal, family, or household purposes, whether or not such obligation has been
reduced to judgment.” 15 U.S.C. § 1692a(5); Fla. Stat. § 559.55(6).

       Under the FDCPA, a debt collector may not “engage in any conduct the natural
consequence of which is to harass, oppress, or abuse any person in connection with
the collection of a debt,” 15 U.S.C. § 1692d, including by calling someone “without
meaningful disclosure of the caller’s identity,” 1 id. § 1692d(6); use false, deceptive, or
misleading representations in connection with collecting a debt, id. § 1692e; falsely
represent the character, amount, or legal status of any debt, id. § 1692e(2)(A);



       1“Without  limiting the general application” of § 1692d, this other conduct meets
the statute: using or threatening to use violence or criminal acts to harm the person, the
person’s reputation, or the person’s property; using obscene or profane language;
publishing a list of consumers; advertising for sale any debt to coerce payment; or
“causing a telephone to ring or engaging any person in telephone conversation repeatedly
or continuously with intent to annoy, abuse, or harass any person at the called number.”
15 U.S.C. § 1692d(1)–(5).

                                            3
Case 3:19-cv-01469-MMH-PDB Document 21 Filed 12/07/20 Page 4 of 7 PageID 101




threaten “to take any action that cannot legally be taken or that is not intended to be
taken,” id. § 1692e(5); falsely represent or implicate “that the consumer committed
any crime or other conduct in order to disgrace the consumer,” id. § 1692e(7); falsely
represent or use deceptive means to collect a debt or obtain information about a
consumer, id. § 1692e(10); fail to disclose in any initial oral communication that the
debt collector is attempting to collect a debt and in any subsequent communication
that the communication is from a debt collector, id. § 1692e(11); or use “unfair or
unconscionable means to collect or attempt to collect a debt,” id. § 1692(f).

      Under the FCCPA, “no person shall” “[c]laim, attempt, or threaten to enforce
a debt when such person knows that the debt is not legitimate, or assert the existence
of some other legal right when such person knows that the right does not exist.” Fla.
Stat. § 559.72(9). To be liable, a person must actually know the nonexistence of the
legal right. Read v. MFP, Inc., 85 So. 3d 1151, 1155 (Fla. 2d DCA 2012). A plaintiff
“cannot merely plead that the defendant had knowledge, but instead must plead
sufficient factual allegations to show how the defendant had that knowledge.” Lima
v. Bank of America, N.A., 249 F. Supp. 3d 1308, 1313 (S.D. Fla. 2017).

      In the complaint, Sallas states as follows.

      Sallas “is a consumer as that term is defined by the FDCPA and the FCCPA.”
Doc. 1 ¶ 8. She “allegedly owes a debt as that term is defined by the FDCPA and the
FCCPA.” Doc. 1 ¶ 9. Global “is a debt collector as that term is defined by the FDCPA
and the FCCPA.” Doc. 1 ¶ 10. “Within the last year, [Global] attempted to collect a
consumer debt from [her].” Doc. 1 ¶ 11. “The alleged debt owed arises from
transactions for personal, family, or household purposes.” Doc. 1 ¶ 20. “In or around
November 2019, [Global] began placing collection calls to [her] in an attempt to collect
the alleged debt.” Doc. 1 ¶ 21. Global “calls [her] on her cellular telephone at 904-309-
0027 in an attempt to collect the alleged debt.” Doc. 1 ¶ 22. Global “calls [her] so that
it appears that [Global] is calling [her] from 904-297-0714.” Doc. 1 ¶ 23. Global leaves
voicemails. Doc. 1 ¶ 24.

                                           4
Case 3:19-cv-01469-MMH-PDB Document 21 Filed 12/07/20 Page 5 of 7 PageID 102




       Concerning the voicemails, Sallas states that Global “failed to disclose that the
calls were coming from Global Management Acquisition Firm, Inc.”; Global “failed to
disclose that the communication was made in an attempt to collect a debt”; Global
“gave 800-839-1639 as its callback number—which is one of [Global’s] telephone
numbers”; and the voicemails “contain[ed] vague innuendo regarding threats of
potential legal action.” Doc. 1 ¶ 25.

       Sallas states Global has not sued her and has no intention of suing her. Doc. 1
¶¶ 26, 27. She states Global’s “above-referenced actions were an attempt to coerce
[her] into payment of the alleged debt,” Doc. 1 ¶ 28; “[t]he natural consequences of
[Global’s] actions was [sic] to unjustly condemn and vilify [her] for her non-payment
of the alleged debt,” Doc. 1 ¶ 29; “[t]he natural consequences of [Global’s] statements
and actions was [sic] to produce an unpleasant and/or hostile situation between
[Global] and [her],” Doc. 1 ¶ 30; and “[t]he natural consequences of [Global’s] actions
was [sic] to cause [her] mental distress,” Doc. 1 ¶ 31.

       In the motion for default judgment, to support that Global violated the FDCPA
and FCCPA, Sallas copies statements from the complaint and contends the
allegations are admitted. Doc. 19 at 3–4. She asks for judgment against Global for
$5872.10: $1000 (the statutory maximum) for violating the FDCPA; $1000 (the
statutory maximum) for violating the FCCPA; and $3387.10 in attorney’s fees and
costs. Doc. 19 at 5.

       The Court denies the motion for default judgment, Doc. 19, without prejudice,
and vacates the default, Doc. 12. Undertaking the two-pronged approach, most of
Sallas’s statements in the complaint are legal conclusions, including, for example,
that “the alleged debt owed arises from transactions for personal, family, or
household purposes,” see Doc. 1 ¶ 20, leaving the Court with insufficient factual




                                           5
Case 3:19-cv-01469-MMH-PDB Document 21 Filed 12/07/20 Page 6 of 7 PageID 103




allegations to support the many asserted violations of the FDCPA and the FCCPA.
Moreover, whether she has standing is unclear. 2

       If Sallas wishes to proceed with this action, she must (1) file an amended
complaint by January 4, 2021, and (2) serve Global and file proof of service by
January 28, 2021. The clerk may issue a new summons for Global if requested by
Sallas. Failure to amend the complaint or serve process may result in dismissal for
failure to prosecute or state a claim for relief.

       If Global fails to timely respond to any amended complaint, Sallas must (1)
move for default within twenty-eight days of the response deadline and (2) move for
default judgment within thirty-five days after entry of default. See Local Rules
1.01(b), (c) (eff. Jan. 1, 2021) (establishing deadlines for moving for default and
default judgment).




       2Article III of the United States Constitution limits “federal-court jurisdiction to
actual cases or controversies.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). For
standing, a plaintiff must clearly allege facts demonstrating she suffered an injury in fact
(an invasion of some legally protected interest that is concrete and particularized and
actual or imminent) that is fairly traceable to the challenged conduct of the defendant
and likely to be redressed by a favorable judicial decision. Id. at 1547–48. Standing is a
threshold jurisdictional question that must be addressed sua sponte if not raised by the
parties and before and independent of the merits of a claim. Jones v. Comm’r Ga. Dep’t
of Corrs., 811 F.3d 1288, 1295 (11th Cir. 2016).
       A debt collector failing to comply with the FDCPA is liable for “any actual damage
sustained by such person as a result of such failure” and “such additional damages as the
court may allow, but not exceeding $1,000.” 15 U.S.C. § 1692k(a)(1)–(2)(A). “This
formulation suggests that Congress viewed statutory damages not as an independent
font of standing for plaintiffs without traditional injuries, but as an ‘additional’ remedy
for plaintiffs suffering ‘actual damage’ caused by a statutory violation.” Trichell v.
Midland Credit Mgmt., Inc., 964 F.3d 990, 1000 (11th Cir. 2020); see Buchholz v. Meyer
Njus Tanick, PA, 946 F.3d 855, 864 (6th Cir. 2020) (observing without deciding in a case
under the FDCPA that “Buchholz’s failure to allege anything other than anxiety makes
us skeptical about whether he has established an injury in fact.”).

                                             6
Case 3:19-cv-01469-MMH-PDB Document 21 Filed 12/07/20 Page 7 of 7 PageID 104




       Besides the merits of the claims and any attorney’s fees and costs, any future
motion for default judgment must brief standing of Sallas and personal jurisdiction
over Global 3 and provide evidence of damages. 4

       Ordered in Jacksonville, Florida, on December 7, 2020.




c:     Global Management Acquisition Firm, Inc.
       758 Simon Way
       Lawrenceville, GA 30045




       3The  court should ensure it has personal jurisdiction over the defendant. Sys. Pipe
& Supply, Inc. v. M/V Viktor Kurnatovskiy, 242 F.3d 322, 324 (5th Cir. 2001); In re Tuli,
172 F.3d 707, 712 (9th Cir. 1999); Williams v. Life Sav. and Loan, 802 F.2d 1200, 1203
(10th Cir. 1986); see also Lightfoot v. Cendant Mortg. Corp., 137 S. Ct. 553, 562 (2017)
(“A court must have … power over the parties before it (personal jurisdiction) before it
can resolve a case.”). For a federal court to have personal jurisdiction over a nonresident
defendant, the forum state’s long-arm statute must reach the defendant and the
defendant must have sufficient contacts with the forum state such that exercising
jurisdiction would not offend due process. Louis Vuitton Malletier, S.A. v. Mosseri, 736
F.3d 1339, 1350 (11th Cir. 2013).
       4In  deciding statutory damages, a court must consider the frequency and
persistence of the defendant’s noncompliance and the extent to which its violations were
intentional. 15 U.S.C. § 1692k(b)(1). “The decision whether to award statutory damages
under the FDCPA and the size of the award are matters committed to the sound
discretion of the district court.” Savino v. Computer Credit, Inc., 164 F.3d 81, 86 (2d Cir.
1998).

                                             7
